Mr. Justice Boggs delivered the opinion of the court. 4. Witnesses, § 74*—when officer of corporation incompetent witness in action by another officer. An officer and stockholder of a corporation who, with another officer, is jointly and severally liable for the repayment of money by the corporation for stock purchased by such officers, “is an incompetent witness in an action by such other officer to recover the purchase price of the stock from the estate of another person who agreed to take up such stock. 5. Corporations, § 261*—how officers may relieve themselves from individual liability on indebtedness to corporation. Officers of a corporation who deal with themselves as individuals have no right to relieve themselves as individuals from their liability on an indebtedness to the corporation except, upon full payment of their obligations.